[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The April 8, 1999 motion to amend the complaint to add paragraphs eighteen through twenty-one and portions of paragraph twenty-two which relates to paragraphs eighteen through twenty-two is denied. Said paragraphs are not a mere expansion of the existing cause of action, i.e., the coming into contact with the man lift and metal stair railing and receiving an electrical shock, but rather constitute a new cause of action, separate from the original cause of action.
These proposed paragraphs allege "at least three" more electrical shocks or incidents sustained by the plaintiff which are separate from the original shock. Accordingly they constitute a new and different factual situation; they do not relate back to the original complaint. They are barred by the statute of limitations. See Gurliacci v. Mayer, 218 Conn. 531, 547,590 A.2d 914 (1991).
Berger, J.